     Case 1:17-cv-01597-DAD-JLT Document 37 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MARTIN MCLAUGHLIN,                               Case No. 1:17-cv-01597 DAD JLT (PC)
12
                                           Plaintiff, [PROPOSED] ORDER GRANTING
13                                                    STAY OF MERITS-BASED DISCOVERY
                   v.                                 PENDING DETERMINATION OF THE
14                                                    MOTION FOR SUMMARY JUDGMENT
                                                      RE EXHAUSTION
15   J. CASTRO, et al.,
                                                      (Doc. 36)
16                                      Defendants.
17

18        Good cause appearing, the Court stays all merits-based discovery pending resolution of

19   Defendants’ motion for summary judgment on the issue of exhaustion. (Doc. 33.) The Court also

20   vacates the discovery deadline and the dispositive motion deadline in its Discovery and

21   Scheduling Order. (Doc. 31.) The Court will issue an amended Discovery and Scheduling Order,

22   along with new discovery and dispositive-motion deadlines, as needed.

23
     IT IS SO ORDERED.
24

25      Dated:     October 30, 2020                          /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28
